    Case: 1:18-cv-04242 Document #: 83 Filed: 08/31/20 Page 1 of 5 PageID #:392




                   IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


CHICAGOANS FOR AN END TO THE
GANG DATABASE: BLACK YOUTH
PROJECT 100 CHICAGO, BLOCKS
TOGETHER, BRIGHTON PARK
NEIGHBORHOOD COUNCIL, LATINO
UNION, MIJENTE, and ORGANIZED
COMMUNITIES AGAINST
DEPORTATION, as well as DONTA
LUCAS, JONATHAN WARNER, LESTER
COOPER, and LUIS PEDROTE-SALINAS,
on behalf of themselves and a class of
similarly situated persons,                          Case No. 18-cv-04242

                              Plaintiffs,            Hon. Andrea R. Wood

                      v.

CITY OF CHICAGO, SUPERINTENDENT
EDDIE JOHNSON, and CHICAGO
POLICE OFFICERS MICHAEL TOMASO
(#6404), MICHAEL GOLDEN (#15478),
PETER TOLEDO (#2105), JOHN DOES 1-
4, and JANE DOES 1-2,

                              Defendants.



      NOTICE OF INITIATIVES ASSOCIATED WITH CRIMINAL ENTERPRISE
                         INFORMATION SYSTEM

       Defendant City of Chicago (“City”), by and through its counsel, Mark A. Flessner,

Corporation Counsel, hereby notifies the Court that the Chicago Police Department (“CPD”)

plans to undertake certain initiatives associated with its implementation of the Criminal

Enterprise Information System (“CEIS”).

       As background, the City informed the Court on February 27, 2020, that CPD had

publicized a General Order (“Order”) describing the CEIS, and the City submitted the Order to
    Case: 1:18-cv-04242 Document #: 83 Filed: 08/31/20 Page 2 of 5 PageID #:393




the Court. See Dkt. No. 69. As the City explained, the CEIS will be the tool by which CPD

vets, maintains, and utilizes criminal enterprise and street gang membership information, which

it uses as a law enforcement tool. See id.

       The additional initiatives associated with the CEIS are listed below:

            •   Following implementation and population of the CEIS, CPD will rescind Special

                Order S10-02-01 (“Criminal Street Gang Arrest Information”), and will no

                longer use that order or the current interface known as a “gang arrest card” as the

                basis for identifying whether a person is a member of a street gang. After the

                CEIS is populated and operational, historical gang arrest cards contained in

                CPD’s CLEAR database will be “walled off” and will generally not be available

                to other agencies or CPD users.

            •   A disclaimer will appear to CPD and outside agency users accessing the CEIS

                stating that gang membership information in the CEIS is intended for law

                enforcement purposes only, including intelligence, investigation, planning, and

                response purposes.

            •   A disclaimer will appear to CPD and outside agency users accessing non-CEIS

                records in the CLEAR system stating that gang membership information in those

                records is not necessarily independently verified, and that CPD makes no

                representations regarding the current accuracy of the information, and the

                information, standing alone, is not necessarily indicative of current criminal

                street gang membership.

            •   CPD will require other law enforcement agencies to enter into user agreements

                prior to permitting access to CEIS. The user agreements will require that


                                                  2
    Case: 1:18-cv-04242 Document #: 83 Filed: 08/31/20 Page 3 of 5 PageID #:394




                agencies not disclose gang information to any third party for immigration,

                employment, education, non-law enforcement-related licensing, or housing

                purposes, including to United States Immigration and Customs Enforcement

                (“ICE”).

            •   On an annual basis, CPD intends to identify, via a public dashboard, the

                aggregate number of persons included in the CED as of the date of the report,

                including by race, ethnicity, age, and criteria used for designation, as well as, for

                the preceding 12 months, the number of: persons added to the CED; persons

                removed from the CED; appeals filed; appeals granted; and appeals denied.



       By announcing and pursuing these initiatives, which the City is undertaking voluntarily,

the City does not intend to create, and in fact does not create, any binding obligation on the part

of the City to pursue or implement these initiatives, or any enforceable right or legal or equitable

claim of any kind whatsoever against the City (including any claim seeking to require the City to

pursue or implement these initiatives or seeking damages based on a failure to pursue or

implement these initiatives), whether asserted by Plaintiffs, any one or more of them, or any

other person or entity. The City reserves the unconditional right to modify these initiatives at

any time. This Notice is not part of any settlement and creates no enforceable rights.



Dated: August 31, 2020                        Respectfully submitted,

                                              MARK A. FLESSNER,
                                              Corporation Counsel for the City of Chicago

                                              By:    /s/ Andrew Worseck
                                              Chief Assistant Corporation Counsel



                                                  3
Case: 1:18-cv-04242 Document #: 83 Filed: 08/31/20 Page 4 of 5 PageID #:395




                                  Andrew W. Worseck
                                  Jordan Rosen
                                  City of Chicago, Department of Law
                                  Constitutional and Commercial Litigation Division
                                  30 North LaSalle Street, Suite 1230
                                  Chicago, Illinois 60602
                                  (312) 744-7129 / 744-9018




                                     4
    Case: 1:18-cv-04242 Document #: 83 Filed: 08/31/20 Page 5 of 5 PageID #:396




                                 CERTIFICATE OF SERVICE

         I, Andrew Worseck, an attorney, hereby certify that on August 31, 2020, I caused the
foregoing Notice of Initiatives Associated With Criminal Enterprise Information System to
be electronically filed with the Clerk of the United States District Court for the Northern District
of Illinois using the CM/ECF system, which will send notifications of such filing to all parties
that have appeared in this action.

                                                      /s/ Andrew Worseck
